                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

 PEDRO OUTTER,

                Plaintiff,
                    v.

 MARRIOTT     P.R.      MANAGEMENT
 CORPORATION   D/B/A    SAN   JUAN
                                   CIVIL NO. 18-1070 (RAM)
 MARRIOTT   RESORT   &   STELLARIS
 CASINO, JOHN DOE I-X; AND AIG
 INSURANCE COMPANIES; AS WELL AS
 ANY OTHER JOINT TORTFEASORS,

                Defendants.


                              OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

      Pending    before   the    Court   is   Defendants     Marriott    P.R.

Management Corporation d/b/a San Juan Marriott Resort & Stellaris

Casino, John Doe I-X; and AIG Insurance Companies; as well as any

other joint tortfeasors’ Motion for Summary Judgment (“Motion for

Summary Judgment” or “MSJ”) (Docket No. 13). Plaintiff Pedro Outten

(“Plaintiff” or “Mr. Outten”) 1 subsequently filed an Affirmation

in Opposition to Summary Judgment Motion (“Opposition”). (Docket

No. 14). After considering the parties’ submissions, the Court

GRANTS Defendants’ Motion for Summary Judgment for the reasons set

below.


1 There is a discrepancy regarding the spelling of Mr. Outten’s name. While

initially it appeared as Mr. Outter (Docket No. 1), starting at Docket No. 11,
Plaintiff’s name appears as Mr. Outten. Since the spelling appears as “Outten”
in Defendants’ MSJ and SMUF as well as in Plaintiff’s Deposition and in his
Opposition, for clarity’s sake the Court shall adopt the same herein.
Civil No. 18-1070 (RAM)                                                          2


                         I.    PROCEDURAL BACKGROUND

     On February 2, 2018, Plaintiff sued Defendants Marriott P.R.

Management Corporation d/b/a San Juan Marriott Resort & Stellaris

Casino (“Marriott”), John Doe I-X; and AIG Insurance Companies; as

well as any other joint tortfeasors (collectively, “Defendants”)

for damages pursuant to Article 1802 of the Puerto Rico Civil Code,

P.R. Laws Ann. tit. 31, § 5141. (Docket No. 1 at 1). Plaintiff

claims he was struck on the head and neck by the “barrier gate”

located in front the garage owned and operated by Marriott. Id. at

3. This allegedly caused him to suffer serious injuries. Id.

     On January 31, 2019, Defendants filed an MSJ (Docket No. 13)

alongside   a   Statement     of    Uncontested    Material     Facts   (“SUMF”)

(Docket No. 13-1). Plaintiff then filed his Opposition to the same.

(Docket No. 14). The Court will herein address the pending MSJ.

                              II.    LEGAL STANDARD

     A motion for summary judgment is governed by Fed. R. Civ. P.

56(a). Summary judgment is proper if “the movant shows [...] no

genuine   dispute   as   to   any    material     fact”   and   that    they   are

“entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

A dispute is genuine if the evidence “is such that a reasonable

jury could resolve the point in the [non-movant’s] favor.” Mercado-

Reyes v. City of Angels, Inc., 320 F. Supp. 3d 344, 347 (D.P.R.

2018) (quotation omitted). A fact is material if “it is relevant

to the resolution of a controlling legal issue raised by the motion
Civil No. 18-1070 (RAM)                                                             3


for summary judgment.” Bautista Cayman Asset Co. v. Terra II MC &

P, Inc., 2020 WL 118592, at *6 (D.P.R. 2020) (quotation omitted).

       The moving party has “the initial burden of demonstrat[ing]

the absence of a genuine issue of material fact with definite and

competent    evidence.”    Mercado-Reyes,       320    F.    Supp.    344   at     347

(quotation omitted). The burden then shifts to the nonmovant, to

present “competent evidence to rebut the motion.” Bautista Cayman

Asset Co., 2020 WL 118592, at 6* (quoting Méndez-Laboy v. Abbott

Lab., 424 F.3d 35, 37 (1st Cir. 2005)). A nonmoving party must

show    “through    submissions       of    evidentiary       quality,      that    a

trialworthy issue persists.” Robinson v. Town of Marshfield, 950

F.3d 21, 24 (1st Cir. 2020) (quotation omitted). Most notably,

while a court will draw all inferences in favor of the non-movant,

summary judgment may be appropriate if the nonmoving party’s case

“rests merely upon ‘conclusory allegations, improbable inferences,

and unsupported speculation.’” Burke Rozzetti v. Ford Motor Co.,

2020 WL 704860, at *3 (D.P.R. 2020) (quotation omitted).

       Finally, Local Rule 56 also governs summary judgment. See L.

CV. R. 56. Per this Rule, a nonmoving party must “admit, deny or

qualify the facts supporting the motion for summary judgment by

reference    to    each   numbered    paragraph       of    the    moving   party’s

statement of material facts.” Id. Local rules such as Rule 56,

“are designed to function as a means of ‘focusing a district

court's     attention     on   what    is    and   what       is     not-genuinely
Civil No. 18-1070 (RAM)                                                4


controverted.’”    Marcano-Martinez     v.   Cooperativa     de   Seguros

Multiples de Puerto Rico, 2020 WL 603926, at *2 (D.P.R. 2020)

(quoting Calvi v. Knox County, 470 F.3d 422, 427 (1st Cir. 2006)).

The   First   Circuit   has   further   highlighted   that   “[p]roperly

supported facts [...] shall be deemed admitted unless controverted

in the manner prescribed by the local rule.” Advanced Flexible

Circuits, Inc. v. GE Sensing & Inspection Techs. GmbH, 781 F.3d

510, 520 (1st Cir. 2015) (quotation omitted).

                          III. FINDINGS OF FACT

      Before stating the uncontroverted material facts, the Court

addresses a compliance issue which arose when reviewing the SUMF

and supporting documents. (Docket No. 13-1).

      First, Mr. Outten contends in his Opposition that Defendants

failed to file a complete copy of Plaintiff’s January 18, 2019

Deposition (“Deposition”) as required by Local Rule 56. See D.P.R.

Civ. R. 56; Docket No. 14 at 10-11. However, a lack of a complete

transcript does not mean that its excerpts should automatically be

stricken from the record. Instead, the appropriate remedy is for

Plaintiff to file either a complete copy of the transcript or of

the missing pages. See e.g., Leighton v. Three Rivers Sch. Dist.,

2015 WL 272894, at *2 (D. Or. 2015), aff'd, 693 F. App'x 662 (9th

Cir. 2017) (finding that although Defendant failed to include a

reporter’s certification or cover page, the fact that “Plaintiff

independently offered a properly authenticated copy of Plaintiffs
Civil No. 18-1070 (RAM)                                                           5


deposition […] [is] sufficient evidence that the document is what

the parties purport it to be.”) See also, Russo v. City of

Hartford,       2004 U.S. Dist. LEXIS 21092, *7 (D.Conn. 2004) (denying

motion to strike in the absence of arguments that transcripts were

inaccurate or altered and that if they were not what they purported

to be, opposing counsel “should have brought that to the court's

attention       by    specifics    and   with    a   copy   of    the   certified

transcript.”).

     Second,         Plaintiff    also   avers   that   Defendants      failed   to

provide an authenticated copy of the Deposition since they did not

include     a    reporter’s       certificate    alongside       the    deposition

transcript per Fed. R. Civ. P. 30(f). (Docket No. 14 at 10-11).

The Court disagrees. Multiple District Courts have held that if

deposition excerpts include a cover page identifying the deponent,

the action, the time and place of the deposition, the excerpts

were properly authenticated under Fed. R. Evid. 901(b)(4). See

e.g., Glob. Med. Sols., Ltd v. Simon, 2013 WL 12065418, at *9 (C.D.

Cal. 2013) (stating that deposition was authenticated because

“[a]lthough not accompanied by a reporter's certification, the

excerpts […] have a cover page that references this action and the

deponent's name.”); Renteria v. Oyarzun, 2007 WL 1229418, at *2

(D. Or. 2007) (absent a showing that the excerpts were fraudulent,

deposition transcripts that lacked a copy of the court reporter's

certification but included a cover page identifying the deponent,
Civil No. 18-1070 (RAM)                                                     6


the   action   and   the   time   and   place   of   the   deposition    were

authenticated under Fed. R. Evid. 901(b)(4)); Stanley Martin Cos.

v. Universal Forest Prods. Shoffner LLC, 396 F.Supp.2d 606, 613

(D. Md. 2005) (holding compliance of excerpt deposition with Fed.

R. Evid. 901 when testimony was taken during present litigation,

opposing party was represented by counsel, and opposing party was

surely in possession of copies); Commercial Data Servers, Inc. v.

Int'l Bus. Machines Corp., 262 F. Supp. 2d 50, 59 (S.D.N.Y. 2003)

(“the appearance of the [deposition transcripts], each of which

includes a cover page and the title page, and the circumstances

through which they are presented to the Court […], authenticates

them.”)

      Here, Plaintiff attempts to strike the Deposition because it

lacks a reporter’s certification and it was not filed in full.

(Docket No. 14 at 10-11). However, in his Opposition, Plaintiff

cites the very same Exhibit he now seeks to strike to show that

Mr. Outten testified that the mechanical gate which allegedly

caused his physical injuries had a defect. (Docket No. 14 at 2).

Plaintiff also quotes the Deposition to aver that he was not

“trying” to get hit by the mechanical gate. Id.

      Plaintiff cannot have it both ways. In citing the Deposition,

Plaintiff   is   essentially      adopting   the   statements   within    the

excerpts that were originally submitted by Defendants. See Fenje

v. Feld, 301 F. Supp. 2d 781, 789 (N.D. Ill. 2003), aff'd, 398
Civil No. 18-1070 (RAM)                                                           7


F.3d 620 (7th Cir. 2005) (“although a deposition transcript should

be    certified      by    the   court    reporter,      objecting       that   the

certification is missing is inappropriate and merely obstructive

when the objecting party has no basis for believing the transcript

is inauthentic or inaccurate.”) The Deposition excerpts filed by

Defendants include a cover page with the names of the parties, the

civil case number and the date and location of the Deposition.

(Docket No.13-2 at 1). Further, Plaintiff does not contend, and

has not proffered any evidence on the record suggesting, that his

Deposition is an inauthentic or inaccurate record of his testimony.

Defendants may thus rely on the Deposition excerpts in their MSJ

and SUMF. See Chaney v. City of Orlando, Fla., 2005 WL 8159900, at

*7 (M.D. Fla. 2005) (holding that a moving party may rely on

depositions if the names of the parties, date, and civil case

number appear on the cover of each deposition and the opposing

party presents no evidence that said depositions are not accurate

records of the deponents’ testimony).

      Most of Defendants’ thirteen (13) facts in their SUMF were

supported by a record citation to either the Complaint (Docket No.

1),   the   Answer    to   Complaint     (Docket   No.   7)   or   Mr.    Outten’s

Deposition (Docket No. 13-2). However, Fact Nos. 2 and 10 were

supported by pages of the Deposition transcript not proffered to

the Court and are stricken from the record. See D.P.R. Civ. R. 56;
Civil No. 18-1070 (RAM)                                          8


De la Mata v. Puerto Rico Highway & Transp. Auth., 920 F. Supp. 2d

219, 226 (D.P.R. 2012).

     The Court further notes that Plaintiff failed to properly

contradict Defendants’ material facts in his Opposition. As such,

the following eleven (11) facts are deemed unopposed:

  1. Pedro Outten alleged that he was a resident of New
     York at the date of the filing of the Complaint. (Docket
     No. 13-1 ¶ 1).

  2. Marriott P.R. Management Corporation is a corporation
     organized under the laws of Puerto Rico which operates
     and manages a hotel under the name San Juan Marriott &
     Stellaris Casino. (Id. ¶ 3).

  3. Mr. Outten stayed in the Hotel as a guest of Tonya
     Capers in Room 531 of the Hotel, where they stayed from
     August 14, 2017 to August 20, 2017. (Id. ¶ 4).

  4. The Hotel had a parking garage in its premises, which
     has “barrier gates” in its entrance and in its exit.
     (Id. ¶ 5).

  5. Prior to the accident on August 19, 2017, Mr. Outten had
     walked on the crosswalk next to the exit barrier gate
     many times before the accident. (Id. ¶ 6).

  6. Mr. Outten was aware prior to his accident on August
     19, 2017 about the existence of such barrier gates at
     the entrance and exit of the parking garage. (Id. ¶
     7).

  7. Mr. Outten also knew that there was a pedestrian
     crosswalk marked on the floor for pedestrians to walk.
     (Id. ¶ 8).

  8. Plaintiff conceded that nothing prevented     him   from
     looking at the barrier gate. (Id. ¶ 9).

 9. Mr. Outten essentially conceded that the cause of the
    accident was that he had received a call to his cell
    phone and got distracted. He testified the following:
Civil No. 18-1070 (RAM)                                       9


          Q So you weren’t looking when the barrier
            came down, because if you had been looking
            you would’ve avoided it, right?

          A Yeah, of course, yeah.

          Q And why weren’t you looking?

          A Because I received a call or        something
            that got my attention, yeah.

         Q Oka. So you were distracted by the phone
           call?

          A Yeah.   It had to be. (Id. ¶ 11).

     10. The following deposition testimony of Mr. Outten
         establishes that the accident occurred when he was
         distracted with his cell phone call:

          Q And so why you didn’t get hit all        the
            times that you passed there before?

          A Because I didn’t receive a phone call at
            that moment, maybe that could be what it
            is. It’s an accident. (Id. ¶ 12).

     11. Mr. Outten does not know of any defect in the
         barrier gate and does not even recall ever saying
         that the barrier gate was defective. The following
         testimony illustrates said averment:

          Q   You claimed in the complaint that the
              barrier was defective. What was the defect?

          A   I don’t recall…I don’t recall that, I just
              recall me getting hit by a gate.
          ….
          …
          Q Okay. So you are not saying that the barrier
             was defective?

          A   No, I don’t recall saying that. (Id. ¶ 13).
Civil No. 18-1070 (RAM)                                                  10


                              IV.   ANALYSIS

               A. Premises Liability under Article 1802

     The substantive law of Puerto Rico controls in this diversity

case. See Rivera-Marrero v. Presbyterian Cmty. Hosp., Inc., 2016

WL 7670044, at *1 (D.P.R. 2016) (quoting Summers v. Fin. Freedom

Acquisition LLC, 807 F.3d 351, 354 (1st Cir. 2015))(“Since this is

a diversity case, we look to federal law for guidance on procedural

matters (such as the summary judgment framework) and to state law

(here, [Puerto Rico] law) for the substantive rules of decision.”).

Plaintiff brings the present suit under Articles 1802 of the Puerto

Rico Civil Code, P.R. Laws Ann. tit § 31, § §5141 (“Article 1802”).

(Docket No. 1 at 1). Article 1802 imposes tort liability on “[a]

person who by an act or omission causes damage to another through

fault or negligence.” P.R. Laws. Ann. tit 31, §5141. Moreover,

“[w]hen a dangerous condition is present on commercial premises

and injury results to a business invitee, tort liability often

turns on whether the owner or occupier knew or reasonably should

have known of the existence of the hazard.” Calderon-Ortega v.

United States, 753 F.3d 250, 251 (1st Cir. 2014). The First Circuit

has explained that “liability will only arise if the damages

complained of were reasonably foreseeable.” Blomquist v. Horned

Dorset   Primavera,   Inc.,   925   F.3d   541,   547   (1st   Cir.   2019)

(quotation omitted).
Civil No. 18-1070 (RAM)                                                     11


     Business owners have “a duty to keep said establishment in a

safe condition so that the clients do not suffer harm or damage.”

Smith v. Condado Duo La Concha SPV, LLC, 2017 WL 9121575, at *3

(D.P.R. 2017), report and recommendation adopted, 2017 WL 6453306

(D.P.R. 2017) (quotation omitted). However, this does not mean

that they are automatically liable for every damage that occurs.

Instead,   a   business   owner   is   only   deemed     liable   for   “risky

conditions inside the business premises that the owner knew or

should have known existed.” Id. Therefore, a plaintiff must show

“that the defendant had actual or constructive knowledge of the

dangerous condition that most likely than not caused the damage.”

Id. (quotation omitted). To establish this constructive knowledge,

“plaintiff     must   prove   either   the   existence    of   the   dangerous

condition for an unreasonable or excessive length of time or, […]

the owner's insufficient prevention policy or failure to implement

the policy.” Leonhardt v. Aerostar Airport Holdings LLC, 294 F.

Supp. 3d 13, 18 (D.P.R. 2018) (quotation omitted).

     Hotels are no exception to this rule. The First Circuit has

held that “[a]lthough they are not absolute insurers of their

guests' well-being, hotels have a heightened duty of care towards

their guests.” Blomquist, 925 F.3d at 547. Thus, a hotel will be

found to have breached its duty of care to its guests if “(1) the

hotel knew or should have known of the [dangerous preexisting]

condition, and (2) the hotel did not take the precautions of a
Civil No. 18-1070 (RAM)                                                  12


prudent and reasonable person to avoid or remedy the foreseeable

risks the condition created.” Id. Lastly, the District of Puerto

Rico has also explained that “there is no obligation to protect

the visitor [of a business establishment such as a hotel] against

dangers which are known to [the visitor], or which are so apparent

that he may reasonably be expected to discover them and be able to

protect himself.” Robles v. Pablo Fajardo, 2016 WL 2637814, at *2

(D.P.R.   2016)   (citing     Figueroa–Garcia   v.   United   States,   364

F.Supp.2d 140, 143 (D.P.R. 2005)). When evaluated against these

standards, the Court is of the view that summary judgment as to

Plaintiff’s Article 1802 claim is proper.

     First,   a   look   at   the   uncontroverted   facts    reveals   that

Plaintiff failed to proffer any evidence of a dangerous condition

or of a design defect. When asked during his Deposition if he

believed that the mechanical gate of the parking garage had a

defect, he concedes that he did not think it did, nor did he recall

saying in the first place that the mechanical gate had a defect.

(Docket No. 13-2 at 84, l. 13-24 and 85, l. 1-3). The pertinent

part of the Deposition reads as follows:

           Q You claimed in the complaint [and in the
             answer to the interrogatories] that the
             barrier was defective. What was the defect?

           A I don’t recall … I don’t recall that, I just
             recall getting hit by a gate.

           Q Okay. So you don’t know…
Civil No. 18-1070 (RAM)                                         13


          A I don’t know, I don’t know what happened, I
            don’t … it just happened. It’s not like I
            was trying to make something happen, it just
            happened.

          Q Okay. So you are not saying that the barrier
            was working defective?

          A No, I don’t recall saying that.


     Id. On the contrary, Plaintiff averred in his Opposition that

he testified that the barrier had a defect when he stated that

“the traffic control arm came down right on [him while he was in]

the pedestrian the barrier was defective cross walk ….” (Docket

No. 14 at 2, 6) (citing Docket No. 13-2 at 97, l. 12-14). However,

Plaintiff’s Deposition testimony shows that he does not recall

seeing a defect on the mechanical gate. Cf. Hoose v. United States,

2019 WL 5986698, at 3 (M. G. Ga. 2019) (holding that a plaintiff

who knew of an issue concerning a swinging gate, informed his

supervisor that it was a safety hazard, and still chose to go

through the gate which resulted in his injuries, could not hold

the Government liable for his injuries because he assumed the risk

of getting hit by the gate).

     Hence, since Plaintiff testified that he failed to see a

defect in the mechanical gate, and further failed to proffer any

evidence demonstrating a potential defect, any arguments alleging

negligent design or negligent maintenance of the mechanical gate

are unavailing. The Opinion in Cedeño Nieves v. Aerostar Airport
Civil No. 18-1070 (RAM)                                         14


Holdings LLC is helpful in this regard. See Cedeño Nieves v.

Aerostar Airport Holdings LLC, 251 F. Supp. 3d 360, 368-369 (D.P.R.

2017). In Cedeño, the District Court of Puerto Rico held that a

Plaintiff could not allege negligent maintenance of an escalator

by simply stating, without more, that the area of the escalator

was “dark, confusing, and lacking proper warning signs.” Id. Nor

could the Plaintiff posit a breach by negligent design when she

failed to identify the design of either the hallway, escalator or

design of the building where the escalator was located. Id. The

Cedeño Court further stated that “[w]ithout a dangerous condition,

defendant did not breach of the duty of care.” Id. (citing Cotto

v. Consol. Mut. Ins. Co., 16 P.R. Offic. Trans. 786, 795, 116

D.P.R. 644 (P.R. 1985). Likewise, here Plaintiff has failed to

show a dangerous condition and cannot show that defendant breached

a duty of care towards him.

     Second, even if the Court were to conclude that a dangerous

condition existed, Plaintiff also failed to submit evidence that

Marriott and the other Defendants knew of the supposed dangerous

condition. For example, Plaintiff failed to include reports of

other incidents related to the mechanical arm or to the parking

garage in general. See e.g., Catalano v. Menard Inc., 2017 WL

2720432, at *5 (N.D. Ill. 2017) (“Plaintiff fails to show that

Menards knew or could have known of a dangerous condition. There

had been no complaints, reports, and no employee had seen any
Civil No. 18-1070 (RAM)                                                                15


malfunctioning of the automatic doors.”) Plaintiff also failed to

allege any facts in his Opposition, nor did he proffer any evidence

to prove that Defendants had constructive or actual knowledge of

the    alleged     dangerous       condition.       (Docket     No.   14).    Instead,

Plaintiff focuses his Opposition on premises liability in general

terms and on the alleged contributory negligence attributed by

Defendants to Plaintiff in their MSJ. (Docket No. 14 at 7-9).

       This is insufficient to conclude that a dangerous condition

existed, and that Defendants knew about it and failed to act. See

e.g. Carlo-Blanco v. Inmobiliaria Comercial, Inc., 59 F. Supp. 3d

399, 404 (D.P.R. 2014) (holding that a plaintiff failed to adduce

sufficient    knowledge       of     a    dangerous       condition   when    his   only

reference     to      defendant’s        alleged    knowledge     was    that    “[t]he

defendants       in    this   case       could     have    foreseen     or   reasonably

anticipated that in the fashion the cement on the ramp was kept,

that any prudent person could have walked over it, trip and fall,

like    the   plaintiff       precisely       experienced.”);         Smith     2017   WL

9121575, at *4 (finding that without evidence that La Concha hotel

was informed by the elevator manufacturer that Elevator #2 needed

more service calls than the standard, plaintiff cannot establish

that La Concha had actual knowledge of this need, should have

known, or breached its duty of care.); Situ v. O'Neill, 124 F.

Supp. 3d 34, 44 (D.P.R. 2015) (citation omitted) (“Notwithstanding

the heightened duty of care and protection, the hotel and its
Civil No. 18-1070 (RAM)                                                             16


administrator are not liable for their guests' harm unless the

harm is reasonably foreseeable.”) 2

      Third, the record shows that (1) Plaintiff had crossed in

front of the gate through the crosswalk “many times” before his

accident   without    incident     and    (2)    conceded   that      there   was    a

crosswalk for pedestrians marked on the floor. While he alleges

that the mechanical gate “struck him” while he was walking on the

crosswalk,    he   has    failed   to    offer    any   proof    as    to   how   the

Defendants caused his injury. For example, the Deposition excerpts

cited by Defendants reveal that Plaintiff knew of the existence of

the barrier gate he now alleges caused him physical injury. (Docket

No. 13-2 at 78, l. 1-6). Plaintiff likewise stated that there was

a pedestrian crosswalk and that nothing prevented him for looking

at the gate while going through the crosswalk. Id. at 80, l. 2-4

and 105, l.7-9. The Court also notes that Plaintiff answered “yes”

to   questions     from   Defendants’      counsel      during   the    Deposition

regarding if he had passed “many times before the accident” by the

parking area, which was adjacent to barrier gates of the entrance

and exit to the parking lot.            Id. at 77, l. 13-24.




2The Restatement (Second) of Torts § 3434(A) also recognizes that “[a] possessor
of land is not liable to his invitees for physical harm caused to them by any
activity or condition on the land whose danger is known or obvious to them,
unless the possessor should anticipate the harm despite such knowledge or
obviousness.” Restatement (Second) of Torts § 343A (1965). As stated herein,
Plaintiff has not proffered proof that Defendants should have anticipated any
harm would come to Plaintiff because of the parking lot’s mechanical gate.
Civil No. 18-1070 (RAM)                                                    17


     Evidently,   Plaintiff   was   aware   of   the    gate   and   how   it

functioned when he passed by it before his incident. See e.g.,

Rodefer v. Hill's Pet Nutrition, Inc., No. IP 01-123-C H/K, 2003

WL 23096486, at *7 (S.D. Ind. 2003) (finding that Plaintiff failed

to show that he was not aware of the dangers of a “rapid-roll”

door because he “testified that he went through the door in

question thirty to forty times a day over the course of his four-

year employment with ECT” and that he “knew that the door would

come down if he cleared the photo eyes and no weight was on the

floor sensors.”).

     Most glaringly, Plaintiff conceded that the only difference

between when he suffered an injury and all the other times he had

passed by the mechanical gate without incident was that before he

had not received a phone call. Id. at 97, l. 16-20. At the time of

the accident, however, he was on a call and was distracted. The

pertinent part of the Deposition reads as follows:

          Q So you weren’t looking when the barrier
            came down, because if you had been looking
            you would’ve avoided it, right?

          A Yeah, of course, yeah.

          Q And why weren’t you looking?

          A Because I received a call or               something
            that got my attention, yeah.

          Q Oka. So you were distracted by the phone
            call?

          A Yeah.   It had to be.
Civil No. 18-1070 (RAM)                                                              18


(Docket No. 13-2 at 8, l. 4-13).

         As the District Court of Puerto Rico has stated time and

time   again,      “even    though    an    owner    or    occupier   of   commercial

premises must exercise due care for the safety of its patrons, it

is not liable in tort without a showing of fault.” Cedeño, 251 F.

Sup. 3d at 370 (quoting Calderon-Ortega, 753 F.3d at 254). In the

case at bar, it is evident that a potential danger to Plaintiff

was “so apparent that he may reasonably be expected to discover

[it] and be able to protect himself.” Robles, 2016 WL 2637814, at

*2 (citation omitted). Moreover, Plaintiff acknowledged in his

deposition      that   he    did     not    protect       himself   because    he   was

distracted by a phone call. Given that Plaintiff has failed to

present evidence evincing a link between Defendants’ acts or

omissions to his injuries, Plaintiff’s claims under Article 1802

cannot survive summary judgment.

                                     V.     CONCLUSION

       For   the    foregoing      reasons,    the    Court    GRANTS      Defendants’

Motion for Summary Judgment at Docket No. 13. Judgment shall be

entered accordingly.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 18th day of March 2020.

                                           S/ RAÚL M. ARIAS-MARXUACH
                                           United States District Judge
